Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1:
The prior art by Pappallo, Jr. et al. Publication No. US 2011/0127852 discloses a method of circuit breaker control, comprising central processors, a plurality of circuit breakers, wherein each of the circuit breaker comprising a trip device.  The method further includes transmitting a trip signal to the first circuit breaker based on the first circuit breaker’s status, establishing a priority of the first circuit breaker in response to the trip signal and transmitting a shunt trip signal to the first circuit breaker based on the first circuit breaker’s priority.  
However, the prior art does not disclose a power pedestal comprising: a shunt trip circuit that is configured to trip the first circuit breaker to disable power to the first receptacle of the power pedestal, responsive to the second circuit breaker associated with the second receptacle of the power pedestal being in an active state.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 10: The prior art does not disclose a method of operating a power pedestal, wherein the method comprises tripping a first circuit breaker by a shunt trip circuit to disable power to the first receptacle of the power pedestal, responsive to a second circuit breaker 
The following is an examiner’ statement of reasons for allowance of claim 19: The prior art does not disclose a power pedestal, comprising: a first shunt trip circuit that is configured to trip the first circuit breaker to disable power to the first receptacle, responsive to the first auxiliary switch receiving the status from the second auxiliary switch indicating that the second circuit breaker associated with the second receptacle is enabled to supply power to the second receptacle.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836